—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered December 13, 1999, convicting him of criminal possession of stolen property in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Mere eligibility for youthful offender status does not mandate youthful offender treatment. The decision to grant such treatment lies wholly within the discretion of the sentencing court (see, CPL 720.20; People v Dodge, 260 AD2d 503; People v Wallace, 246 AD2d 676). The sentencing court providently exercised its discretion in denying the defendant youthful offender status. O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.